Citation Nr: 0214900	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  02-07 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.




THE ISSUE

Entitlement to a claimed undiagnosed illness manifested by 
the neuropsychological signs or symptoms of memory impairment 
and sleep disturbance.  

(The issues of service connection for a claimed undiagnosed 
illness manifested by fatigue, muscle aches and joint pain 
and service connection for PTSD will be the subject of a 
later decision.)  











REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from May 1985 to May 1988 and 
January 1991 to April 1991.  He also had service in the 
Southwest Asia Theater of Operations from February 5, 1991 to 
March 28, 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and November 2000 rating 
decisions of the RO.  

The veteran testified at a hearing in August 2002, in 
Washington, D.C. before the undersigned Member of the Board.  

At the hearing, the veteran testified that he felt unable to 
work due to his service-connected disabilities.  As this 
matter has not been developed for appellate review, it is 
referred to the RO for the appropriate action.  

Last, the Board is undertaking additional development on the 
issues of service connection for a claimed undiagnosed 
illness manifested by fatigue, muscle aches and joint pain 
and service connection for PTSD; pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  



FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeals for an 
undiagnosed illness manifested by memory impairment and sleep 
disturbances has been obtained.  

2.  An undiagnosed illness manifested by neuropsychological 
signs or symptoms of memory impairment and sleep disturbance 
is not demonstrated.  

3.  The matter of a claimed undiagnosed illness manifested by 
neuropsychological signs or symptoms of memory impairment and 
sleep disturbances does not involve a question of medical 
complexity or controversy.  




CONCLUSIONS OF LAW

1.  The veteran does not have an undiagnosed illness 
manifested by neuropsychological signs or symptoms of memory 
impairment and sleep disturbances due to injury or disease 
that was incurred in or aggravated by service, nor may any be 
presumed to have been incurred in service in the Southwest 
Asia Theater of Operations.  38 U.S.C.A. §§ 1110, 1117(a), 
5100, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).  

2.  An independent medical expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  

First, the veteran was repeatedly informed in the rating 
decisions, the Statement of the Case and Supplemental 
Statements of the Case, as well as in specific development 
letter requests, of the evidence and information necessary to 
substantiate his claim, what evidence VA had or would obtain 
on his behalf, what evidence or information he needed to 
provide to VA, and of the ramifications of the failure to 
obtain any needed information or evidence.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant claim of service 
connection for an undiagnosed illness manifested by 
neuropsychological signs or symptoms of memory impairment and 
sleep disturbances in the instant case.  

Second, the Board notes that the veteran's service medical 
records and his VA outpatient treatment records have been 
associated with the claims folder.  The veteran has also been 
afforded numerous VA examinations in response to his claims.  

Despite the information provided to the veteran as outlined 
hereinabove, the veteran has not indicated that any 
additional information or evidence exists, which is pertinent 
to this claim, but has not yet been obtained.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, if 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
considered his claim again in light of the new requirements, 
and fully assisted him to the best of VA's ability, the Board 
concludes that no further action on this question is 
necessary under the facts and circumstances of the instant 
case.  

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces or if 
preexisting such service was aggravated therein.  38 C.F.R. § 
3.303(a).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added the 
following regulations (which were amended, effective on 
November 2, 1994, to expand the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established).  
The regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

(5) A disability referred to in this section shall be 
considered service- connected for purposes of all laws of the 
United States. (b) For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders. (c) Compensation shall 
not be paid under this section: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  

(d) For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 3 8 
C.F.R. § 3.317.  

As an initial matter, the Board notes that the DD Form 215 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War period.  

Based on this evidence and for purposes of analysis under 38 
C.F.R. § 3.317, the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Gulf War.  

After reviewing the evidence of record, including the 
veteran's report referable to the claimed conditions, the 
Board concludes that the preponderance of the evidence is 
against his claim of service connection for an undiagnosed 
illness manifested by neuropsychological signs or symptoms 
manifested by memory impairment and sleep disturbances.  

The veteran claimed service connection for an undiagnosed 
illness manifested by neuropsychological signs or symptoms of 
memory impairment and sleep impairment in April 1999.  

He also testified at his recent hearing in August 2002 that 
he had had these manifestations since serving in the Persian 
Gulf War, but had not received treatment in the Gulf, and 
that the only treatment he had received was from his regular 
treatment provider at VA.  

A careful review of the veteran's claims folder shows that he 
has been receiving treatment by a VA psychiatrist from 1994 
to the present, for what has been variously diagnosed as PTSD 
and schizophrenia.   

The veteran was also seen for VA examinations in September 
1994, May 1996, September 1997, September 1998 and November 
2001.  Specifically, the veteran was initially alternatively 
diagnosed with PTSD and schizophrenia, and the RO requested 
additional clarifying information.  

The veteran was also afforded additional VA examinations.  In 
particular, the veteran's memory and sleep disturbances were 
specifically attributed to his diagnosis of depression in the 
June 1996 VA examination report.  

Additionally, the November 2001 VA examination report 
indicated that the examiner also found that the veteran's 
neuropsychological symptoms were due to his diagnosed thought 
disorder, schizophrenia.  

Although the veteran has complained of having various 
neuropsychological signs or symptoms since his service in the 
Gulf War, no competent evidence has been submitted to show 
that he has any of these symptoms due to an undiagnosed 
illness as the result of service.  

As the veteran's claimed manifestations have been attributed 
by the medical evidence to known clinical diagnosis, the 
Board finds that the claim of service connection for an 
undiagnosed illness manifested by neuropsychological signs or 
symptoms of memory impairment and sleep disturbance must be 
denied.  




ORDER

Service connection for an undiagnosed illness manifested by 
neuropsychological signs or symptoms of memory impairment and 
sleep disturbance is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

